Citation Nr: 0504261	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-21 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include entitlement to a separate rating for each ear.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 19, 1986 to May 
14, 1986, and from March 1941 to August 1945, with the latter 
period as indicated by his DD Form 214 (Certificate of 
Release or Discharge From Active Duty).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 RO decision, which granted a 10 
percent rating for tinnitus, effective from February 2003.  
The veteran appeals for a higher rating, to include 
entitlement to a separate rating for tinnitus in each ear.


FINDING OF FACT

The veteran is in receipt of a 10 percent rating, the 
schedular maximum, for service-connected bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for a schedular evaluation in excess 
of 10 percent for the veteran's service-connected tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court has also indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO), and that the content of that notice should contain the 
following four elements:  (1) notice of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and, (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In this case, the RO's April 2003 rating decision, which 
granted a 10 percent rating for tinnitus, advised the veteran 
that recurrent tinnitus warranted a 10 percent rating and 
that a 10 percent rating was the maximum allowed by law for 
such condition, whether unilateral or bilateral.  In a 
statement of the case issued in August 2003 the RO further 
advised the veteran that VA regulations did not allow for 
assignment of a higher rating as a matter of law, whether the 
tinnitus was unilateral or bilateral.  The RO advised the 
veteran that the diagnostic criteria for evaluating tinnitus 
provides for only a single 10 percent disability rating.  

The veteran's argument on appeal is limited to his incorrect 
interpretation of governing legal authority in that he 
asserts that application of existing law to the existing 
facts supports assignment of separate 10 percent ratings (one 
10 percent rating for each ear).  As shown above, the RO has 
advised the veteran that VA regulations do not, in fact, 
allow for assignment of such separate ratings.  

Moreover, in a precedential opinion VA's General Counsel 
ruled that under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by a precedent opinion of the General Counsel 
that is binding on all Department officials and employees.  
VAOPGCPREC 2-2004 (March 9, 2004), summary published at 69 
Fed. Reg. 25,180-81 (May 5, 2004); see also VAOPGCPREC 5-2004 
(June 23, 2004), summary published at 69 Fed. Reg. 59,989 
(October 6, 2004).

Furthermore, VA's duty to assist under the VCAA is 
inapplicable to the veteran's claim because there is no 
reasonable possibility that its assistance would substantiate 
the claim.  In the circumstances of this case, where there is 
no legal basis for a higher scheduler evaluation and no 
arguments relevant to entitlement to an extra-schedular 
rating, a remand for additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Additionally, because the RO has 
provided the veteran with all required notice relevant to the 
legal basis for the denial of his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

II.  Entitlement to an Increased Rating for Bilateral 
Tinnitus, 
Including Entitlement to a Separate Rating for Each Ear

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

In this case the RO granted a 10 percent rating for bilateral 
tinnitus, under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
effective in February 2003.  The 10 percent rating is the 
maximum schedular rating for tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  In a May 2003 statement, the veteran's 
representative argued for an increased rating for tinnitus, 
specifically claiming that the veteran was entitled to a 
separate 10 percent rating for each ear.

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003, to add additional notes 
following the diagnostic code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:  

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The RO has not advised the veteran of this regulatory change; 
however, the veteran's representative, in written statements 
dated in January 2004 and December 2004, specifically cited 
to and furnished argument concerning the proposed and then 
final change.  Furthermore, the veteran's representative 
cited to and furnished argument concerning a precedential 
opinion issued by VA's General Counsel in May 2003, which 
addresses the regulatory change.  Given this, the Board is of 
the opinion that there would be no prejudice in its 
consideration of the amended regulation in this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

In any case, the pertinent regulatory changes are not 
substantive in nature, but instead act as clarification.  In 
effect, the revised regulations amend the Rating Schedule to 
state more explicitly the method of evaluation of tinnitus 
under Diagnostic Code 6260 that has existed throughout the 
entire period of this appeal.  The intended effect of this 
action is to codify a longstanding VA practice by stating 
that recurrent tinnitus will be assigned only a single 10-
percent evaluation whether it is perceived in one ear, both 
ears, or somewhere in the head.  68 Fed. Reg. at 25,822.

In a precedential opinion VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003), published at 
68 Fed. Reg. 25,822 (May 14, 2003).  In reaching its holding, 
the General Counsel noted VA's discussion of the nature of 
tinnitus in a notice of proposed rulemaking concerning the 
rating schedule provision governing tinnitus, published at 
67 Fed. Reg. 59,033 (September 19, 2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-2003, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The Board concludes that as the changes at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 merely made explicit what had been a 
longstanding VA practice regarding the evaluation of 
bilateral tinnitus it made no substantive change to the 
rating criteria.  The veteran is obviously aware of VA's 
policy, and his representative specifically has directed all 
appellate arguments towards VA's interpretation and 
application of the governing regulations.  

The Board continues to note that the assignment of separate 
ratings is dependent on a finding that the disease entity is 
productive of distinct and separate symptoms; the evaluation 
of the same "disability" or the same "manifestations" 
under various diagnoses is not permitted.  See 38 C.F.R. § 
4.14 (2003); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
The Board has also considered 38 C.F.R. § 4.25(b) (2004), but 
finds that tinnitus cannot be considered two separate 
disabilities merely because it is perceived to affect two 
ears.  The Board acknowledges argument put forth by the 
veteran that in his case, as opposed to the general medical 
principles cited in the General Counsel opinion, his tinnitus 
does, in fact, separately affect each ear.  The record, 
however, does not reflect that the veteran possesses a 
recognized degree of medical knowledge to contradict the 
findings utilized in VA rulemaking, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), and the Board is bound to 
apply governing VA legal authority, to include precedential 
General Counsel opinions.  As the General Counsel opinion 
makes clear, the disease entity of "tinnitus" has but one 
symptom, namely the perception of sound in the brain without 
acoustic stimulus.  The governing rule is that only a single 
10 percent disability rating is authorized for tinnitus, 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head.  VAOPGCPREC 2-2003.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  

The Board also notes the arguments set forth on behalf of the 
veteran's claim by the veteran's representative in statements 
dated in January 2004 and December 2004.  Specifically, the 
veteran's representative contends that, prior to the 
regulatory change in June 2003, there was no mandate for a 
combined evaluation on bilateral tinnitus under 38 C.F.R. § 
4.87, Diagnostic Code 6260, and consequently separate 
evaluations were available and appropriate for each ear, 
including in the veteran's case.  It was argued that Code 
6260 prior to June 12, 2003 was ambiguous, in terms of what 
condition (unilateral or bilateral) that a 10 percent rating 
would be assigned for tinnitus; otherwise, VA would not have 
promulgated an "amendment" to Code 6260 in June 2003, or 
addressed the matter in a precedent opinion from General 
Counsel in May 2003.  Given the ambiguity in the regulation, 
it was argued that application of the principle, namely that 
interpretative doubt is resolved in the veteran's favor, 
should be observed.  

It was further argued that a proper application of 38 C.F.R. 
§ 4.25 would mean that in the rating schedule, when VA 
intended to provide for a single rating where a disability 
may be either unilateral or bilateral, it provided for that 
single rating expressly.  Stated another way, where the VA 
intended to make an exception to 38 C.F.R. § 4.25 by limiting 
compensation to a single rating where a disability was either 
unilateral or bilateral, it knew how to do so.  As applied to 
this case, it was argued that the VA had not similarly 
provided for a single rating for unilateral or bilateral 
tinnitus, and thus no exception was intended and separate 
ratings were required.  

In response to these contentions, the Board notes that, as 
addressed in VAOPGCPREC 2-2003, tinnitus appears to arise 
from the brain, not the ears, and so it is evaluated as a 
single disability rather than two disabilities (one in each 
ear).  As to the interpretation of regulatory provisions 
prior to the amendments in June 2003, the Board notes that 
there was no entitlement to separate evaluations for tinnitus 
in each ear under any statutory or regulatory scheme prior to 
June 2003.  VA heretofore always interpreted Code 6260 in the 
same manner, without any uncertainties or doubt as to its 
application, and consistently assigned a single evaluation 
for tinnitus whether perceived in one or both ears.  As 
previously noted, the 2003 regulatory changes were simply 
intended to codify current VA practice in evaluating tinnitus 
claims, and as such they may be construed as procedural, as 
opposed to substantive, provisions.  The regulations do not 
impose new duties in regard to the veteran's claim, and there 
would not be any new legal consequences to the veteran's 
claim, which was initially adjudicated prior to their 
promulgation.  

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability, whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-2003 (May 22, 2003), published 
at 68 Fed. Reg. 25,822 (May 14, 2003).  On this point the 
denial of the veteran's claim is based on a lack of 
entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Here the Board continues to note that the veteran does not 
argue and the evidence does not suggest that symptoms 
attributable to tinnitus would be more appropriately 
evaluated under any alternate diagnostic code or that 
tinnitus results in unusual disability.  Thus, the Board 
finds no basis upon which to assign a higher disability 
evaluation despite consideration of the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4 (2004), 
to include 38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus, to include entitlement to a separate rating for 
each ear, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


